PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/329,209
Filing Date: 25 Jan 2017
Appellant(s): GUMMIN et al.



__________________
Howard Cohen
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/11/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/22/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim 1-3 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asvadi (2010/0234779) in view of Shiow-Lan (5,190,347).
Regarding claim 1, Asvadi discloses a massage actuator for a massage apparatus for treating a human body, such as a car or airplane seat (para [0027]), including: a fabric web (4) (carrier structure may be a textile) adapted to be impinged upon by a portion of the body being treated (fig 6, para [0037]) (fabric web (4) can be a woven fabric material, which is capable of flexing and adopting a concave curvature when impinged by a person); a plurality of shape memory wire segments (2) (shape memory materials) being disposed directly adjacent to said fabric web (4) and disposed to adopt the shape of said fabric web (4) and therefore is configured to adopt a concave curvature of the web (para [0039]), and an electronic circuit (11) connected to each of said shape memory wire segments and adapted to electrically activate said shape memory wire segments provides pressure pulses and gradients) (para [0047]) to contract and move normal to said concave curvature (moves in perpendicular direction P) (para [0049])  and impinge on the body portion being treated (para [0047]).

However, Shiow-Lan teaches in figs 1-7 a back support including a peripheral frame (22) defining a central opening, said frame (22) (protection frame) including spaced apart, opposed sides (vertical portions of frame); a fabric web (23) (ventilation mesh) spanning said central opening and adapted to be impinged upon by a portion of the body being treated and adopt a concave curvature in response to the impingement (col 1, ln 56-68).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the fabric massage actuator device of Asvadi by providing the fabric massage actuator onto a back support by including a peripheral frame defining a central opening, said frame including spaced apart, opposed sides; the fabric web (Asvadi’s massage actuator includes a fabric web) spanning said central opening and adapted to be impinged upon by a portion of the body being treated as taught by Shiow-Lan, as the massage device of Asvadi is suitable for use with chairs for massage (Asvadi, para [0027]), and Shiow-Lan provides a suitable carrier for disposing the fabric massage actuator of Asvadi.  The now-modified Asvadi’s device is considered to have the shape memory wire segments extending between the opposed sides because Shiow-Lan discloses the fabric web (23 of Shiow-Lan) extending between the vertical opposed sides of the frame (22 of Shiow-Lan) 
	Regarding claim 2, Asvadi discloses said plurality of shape memory wire segments are disposed in parallel, spaced apart relationship (see fig 8b, para [0040]), and said electronic circuit electrically (11) activates said shape memory wire segments in serial, sequential fashion (temperature of shape memory wire segment (2) is changed over time to provide a pulsing pressure wave) (para [0043]).
Regarding claim 3, Asvadi discloses of said shape memory wire segments (2) includes at least one shape memory wire leg (end portions of shape memory wire segments (2) connected to heating elements (3)) (fig 8b, para [0040]).
Regarding claim 7, the modified Asvadi’s reference discloses said peripheral frame (22 of Shiow-Lan) comprises a closed curved loop, said loop having a concave curvature in a horizontal plane bisecting said loop (left and right sides are smoothly curved in a concave curvature) and a convex curvature in a vertical plane bisecting said loop (lower portion is bent rearward) (Shiow-Lan, figs 6-7, col 1, ln 65-col 2, ln 1).
Regarding claim 8, the modified Asvadi’s reference discloses a strap (5 of Shiow-Lan) (elastic belt) for securing said closed curved loop (22 of Shiow-Lan) to the back of a chair (Shiow-Lan, col 1, ln 56-64).
Regarding claim 9, Asvadi discloses electronic circuit (11) includes a power supply (electronic circuit (11) includes heating elements (3) which can be resistive heating, and therefore would include a power supply to supply the resistive heating element) (para [0052]), and a plurality of power switching devices, each connected between said power supply and one of said plurality of shape memory wire segments 
Regarding claim 10, Asvadi discloses a microprocessor (device includes a computer program product (para [0009] configured to be implemented on a processor (claim 25)) connected to said power switching devices and programmed to actuate said power switching devices in a predetermined manner (heating elements (3) controlled by control circuit (11) to provide pressure pulses, waves, and/or gradients in a controlled way) (para [0047]).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asvadi and Shiow-Lan as applied to claim 3 above, and further in view of Takahashi (2009/0302708).
Regarding claim 4, modified Asvadi discloses a plurality of shape memory wire legs.
Modified Asvadi does not disclose a plurality of tubing members, each secured to one of said shape memory wire legs in concentric, coextensive relationship.
However, Takahashi in figs 1a-b teaches a shape memory alloy actuator including a shape memory wire leg (5) (SMA wire) and a tubing member (30) (insulation cylinder) secured to said shape memory wire leg (5) in a concentric, coextensive relationship (para [0018]).
.
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asvadi and Shiow-Lan as applied to claim 3 above, and further in view of Browne et al (2009/0266925).
Regarding claim 5, modified Asvadi disclose shape memory legs.
Modified Asvadi does not disclose said shape memory wire legs extend from a common vertex in a V configuration.
However, Browne teaches a device to provide tension including a fabric web (14) (webbing) and a plurality of shape memory wire segment legs (20) (SMA elements), wherein said shape memory wire legs extend from a common vertex in a V configuration (SMA wires can be provided in a diagonal or cross-hatch pattern (not shown)) (para [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the shape memory wire legs to extend from a common vertex in a V configuration (diagonal cross hatch pattern) as taught by Browne, as the use of a cross hatch pattern for embedding a shape memory wire in a fabric web is known in the art, and it appears that the modified Asvadi’s device 
Regarding claim 6, the modified Asvadi’s reference discloses the shape memory wire legs arranged in a diagonal cross-hatch configuration (Browne, para [0038]), and therefore, said V configurations of said shape memory wire segments are arrayed in overlapping paired arrangements to form a cross-hatch configuration.
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asvadi and Shiow-Lan as applied to claim 10 above, and further in view of Friedland et al (2009/0043365)
Regarding claim 11, modified Asvadi discloses a microprocessor. 
Modified Asvadi does not disclose said microprocessor is programmed to carry out pulse width modulation control of said power switching devices.
However, Friedland teaches a device for providing heat to a user including a microprocessor (92) (control processor) and a heating element (76), wherein the microprocessor controls a heat regulating circuit in the form of a pulse width modulation (para [0074]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the microprocessor to be programmed to carry out pulse width modulation control of said power switching devices as taught by Friedland, as the use of a pulse width modulation to control the temperature of a heating element is known in the art, and it appears that the modified Asvadi’s device would perform equally well if the heat regulating circuit is controlled by a pulse width modulation control of the heating element.
Claims 1 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asvadi in view of Lo (7,086,100).
Regarding claim 1, Asvadi discloses a massage actuator for a massage or acupressure apparatus for treating a human body (para [0027]), including: a fabric web (4) (carrier structure may be a textile) adapted to be impinged upon by a portion of the body being treated (fig 6, para [0037]) (fabric web (4) can be a woven fabric material, which is capable of flexing and adopting a concave curvature when impinged by a person); a plurality of shape memory wire segments (2) (shape memory materials) being disposed directly adjacent to said fabric web (4) and disposed to adopt the shape of said fabric web (4) and therefore is configured to adopt a concave curvature of the web (para [0039]), and an electronic circuit (11) connected to each of said shape memory wire segments and adapted to electrically activate said shape memory wire segments provides pressure pulses and gradients) (para [0047]) to contract and move normal to said concave curvature (moves in perpendicular direction P) (para [0049])  and impinge on the body portion being treated (para [0047]).
Asvadi does not disclose a peripheral frame defining a central opening, said frame including spaced apart, opposed sides; the fabric web spanning said central opening and adapted to be impinged upon by a portion of the body being treated, and the plurality of shape memory wire segments extending between said opposed sides, said segments each having opposed ends joined to said opposed sides of said frame.
However, Lo in figs 2 teaches a bed including a peripheral frame (2) (supporting rods) defining a central opening, said frame (2) including spaced apart, opposed sides (opposite supporting rods); a fabric web (1) (rectangular mesh structure) spanning said 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the fabric massage actuator device of Asvadi by providing the fabric massage actuator onto a bed support by including a peripheral frame defining a central opening, said frame including spaced apart, opposed sides; the fabric web (Asvadi’s massage actuator includes a fabric web)  spanning said central opening and adapted to be impinged upon by a portion of the body being treated as taught by Lo, as the massage device of Asvadi is suitable for use with a mesh structure for providing a massage (Asvadi, para [0027]), and Lo provides a suitable carrier for disposing the massage actuator of Asvadi.  The now-modified Asvadi’s device is considered to have the shape memory wire segments extending between the opposed sides because Lo discloses the fabric web (1 of Lo) extending between the vertical opposed sides of the frame (2 of Lo) (col 2, ln 29-40), and Asvadi discloses the shape memory wire segments (2 of Asvadi) extending across the fabric web (4 of Asvadi) (Asvadi, fig 8b, para [0040]).
Regarding claim 12, the modified Asvadi’s reference discloses said peripheral frame (2 of Lo) comprises a bed frame (bed supporting rods) and said fabric web (1 of Lo) (Lo, col 2, ln 29-40) is disposed to support as least a portion of the entire body of a user (supporting a child) (Lo, col 1, ln 37-42).

NEW GROUNDS OF REJECTION
No new grounds of rejection are presented for review on appeal.
WITHDRAWN REJECTIONS
No rejections have been withdrawn for review on appeal.

(2) Response to Argument
I. Argument 
Appellant argues on page 11, first full paragraph-page 12, first full paragraph of Appellant’s remarks, that Asvadi discloses a pressure actuator (1) supported in a carrier structure (4) in which every embodiment is portrayed as a fabric construction, not a rigid structural member, and does not include a rigid structural framework whatsoever.  However, Asvadi discloses that the SMA massage device is suitable for chairs with massage (para [0027]), and Shiow-Lan discloses a support for a chair including a rigid framework for supporting a fabric web.  Therefore, although Asvadi discloses a fabric based massage actuator and does not disclose a frame, the modification of Asvadi’s fabric massage actuator by providing the fabric massage actuator device onto Shiow-Lan’s back support by including a peripheral frame defining a central opening, said frame including spaced apart, opposed sides and configured to support a fabric web spanning said central opening and adapted to be impinged upon by a portion of the body being treated would result in a device including a rigid frame.  Therefore, because the modified Asvadi’s device discloses the limitations of claim 1, the rejection is maintained.
1) Claims 1 and 7 stand rejected under 35 USC 103 as being unpatentable over Asvadi (US2010/0234779) in view of Shoiw-Lan (5,190,347).

Appellant argues on page 12, second full paragraph of Appellant’s remarks, that Asvadi only mentions the word “massage” two times in paragraph [0027] and only with 
Appellant argues on page 12, third full paragraph-page 13, first paragraph of Appellent’s remarks, that Shiow-Lan is intended to be a passive lumbar support interposed between a chair back and the back of a person seated on a chair, and has no active massage elements.  In response to appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Asvadi discloses a fabric-based massage actuator device including a fabric web (4) (fig 6, para [0037]) including a plurality of shape memory wire segments (2) (shape memory materials) being disposed directly adjacent to said fabric web (4) (para [0039]), and Shiow-Lan teaches in figs 1-7 a back support including a peripheral frame (22) defining a central opening, said frame (22) (protection frame) including spaced apart, opposed sides (vertical portions of frame); a fabric web (23) (ventilation mesh) spanning said central opening and adapted to be impinged upon by a portion of the body being treated and adopt a concave curvature in response to the impingement (col 1, ln 56-68).  By modifying Asvadi’s fabric-based massage actuator by providing it onto a back support by including a peripheral frame defining a central opening, said frame including spaced apart, opposed sides and configured to support a fabric web spanning said central opening and adapted to be impinged upon by a portion of the body being as taught by Shiow-Lan, the combination of Asvadi’s massage device modified with the teaching of Shiow-Lan’s chair back support structure for holding a fabric web between opposing sides of the frame disclose the limitations of claim 1.  Therefore, the rejection is maintained.


    PNG
    media_image2.png
    524
    366
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    257
    489
    media_image3.png
    Greyscale

Appellant argues on page 13, first full paragraph of Appellant’s remarks, that the structural details of a peripheral frame defining an opening and having opposed sides 
2) Claims 1 and 12 stand rejected under 35 USC 103 as being unpatentable over Asvadi (US2010/0234779) in view of Lo (7,086,100).

Appellant argues on page 13, second full paragraph of Appellant’s remarks, that Lo  discloses a passive structure that does not provide a teaching of the use of SMA materials, and Asvadi discloses a SMA material incorporated into a carrier material that is primarily a textile or fabric backing, but does not disclose a rigid structure to support the SMA materials in any form of a massage apparatus.  In response to appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Asvadi discloses a 
Appellant argues on page 14, first full paragraph-page 15, second full paragraph of Appellant’s remarks, that EPO application 16 769 369.6-1126 allowed similar claims in a related copending application before the EPO.  Examiner will not comment on foreign patent practice.  However, based on the instant application, as discussed above, because the language of the claims is not patentably distinguished from the prior art of record, the rejection is maintained.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785        
                                                                                                                                                                                                /MICHAEL J TSAI/Primary Examiner, Art Unit 3785                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.